Citation Nr: 0217026	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Basic eligibility for the award of flight training benefits 
under Chapter 30 of the Montgomery GI Bill, Active Duty 
Educational Assistance Program, prior to March 30, 2001.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
August 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision in March 2001 by the Regional 
Processing Center at the RO in Buffalo, New York.  

The veteran testified at a hearing held by the undersigned 
Member of the Board, sitting in Washington, D.C., in June 
2002.  

At the recent hearing, the veteran presented testimony 
asserting a claim for payment of expenses incurred in 
pursuing flight training courses as part of a program of 
education that led to obtaining a standard college degree.  
As this matter has not been developed for the purpose of 
appellate review, it is referred to the Regional Processing 
Center for appropriate action.  



FINDINGS OF FACT

1.  When the veteran first enrolled in the instrument 
training as part of his Commercial Pilot training in 
September 2000, he is shown to have had a Class III Medical 
Certificate.  

2.  In letter dated on March 29, 2001, the Education Officer 
at the Regional Processing Center notified the veteran that 
his claim for flight training benefits under Chapter 30 had 
been denied on the basis that he did not have a valid Class 
II Medical Certificate.  

3.  The veteran is initially shown to have held a Class I 
Medical Certificate, effective on March 30, 2001.  

4.  In a letter dated on May 17, 2991, the Education Officer 
at the Regional Processing Center informed the veteran that 
no actual flight benefits could be paid before March 30, 
2001.  



CONCLUSION OF LAW

The veteran is not eligible to receive flight training 
benefit under Chapter 30 prior to March 30, 2001. 38 
U.S.C.A. §§ 3011, 3012, 3034, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 21.4235 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  

After reviewing the record, the Board finds that there has 
been substantial compliance with the provisions of the new 
legislation.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable 
review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38 of the United 
States Code.  

The discussions in the decision by Regional Processing 
Center, the Statement of the Case, and letters have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

Additionally, the veteran was afforded a hearing before a 
Member of the Board in June 2002.  The Board therefore finds 
that the notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate 
review.

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who serves at least three years of 
continuous active duty.  38 U.S.C.A. § 3011; 38 C.F.R. 
§ 21.7042.  

The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if 
(1) such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the veteran possesses a valid private 
pilot's certificate and meets, on the day the individual 
begins a course of flight training, the medical requirements 
necessary for a commercial pilot's certificate; and (3) the 
flight school courses meet FAA standards and are approved by 
the FAA and the State approving agency.  See 38 U.S.C.A. § 
3034.  

Further, 38 C.F.R. § 21.4235 explains these requirements in 
detail:

Except when enrolled in a ground instructor certification 
course or when pursuing flight training under paragraph (f) 
of this section, the veteran must:  (1)  Possess a valid 
private pilot certificate or higher pilot certificate such 
as a commercial pilot certificate; (2)  If enrolled in a 
course other than an Airline Transport Pilot (ATP) course, 
hold a second-Class medical certificate on the first day of 
training and, if that course began before October 1, 1998, 
hold that certificate continuously during training; and (3)  
If enrolled in an ATP certification course, hold a first-
Class medical certificate on the first day of training and, 
if that course began before October 1, 1998, hold that 
certificate continuously during training.  

Paragraph (f) states that:  (1)  An individual who is 
eligible for educational assistance under 10 U.S.C. chapter 
1606 or 38 U.S.C. chapter 30, 32, or 35 is exempt from the 
provisions of paragraphs (a)(2) through (d) of this section 
when his or her courses include flight training that is part 
of a program of education that leads to a standard college 
degree.  

The Board notes that a review of the record discloses that a 
change in the veteran's educational plan may have been 
approved to include the taking flight courses in furtherance 
of his pursuit of a bachelor of science degree at a second 
institution; however, the veteran also testified that he has 
received a separate award of benefits for that program from 
January 2001, the date he began instruction.  Accordingly, 
this exception is not for application under the facts of the 
instant case.  

The issue that has been developed for appellate 
consideration is whether the payment of flight benefits for 
the period prior to March 3, 2001 is authorized in this 
case.  

A careful review of the record shows that the veteran was 
enrolled in an instrument commercial course beginning in 
September 2000; thus, the exception for enrollment in a 
ground instructor certification course also does not apply 
to the facts of this case.  

The veteran contends that he relied on advice provided to 
him by instructors or others at his flight school during 
this period and that he was erroneously informed that VA 
only required that he have a Class III Medical Certificate 
in order to be entitled to benefits for a flight training 
course under Chapter 30.  

The record also shows that VA Forms 22-6553c, dated in 
October 2000, reflect that the veteran was enrolled in an 
Instrument and Commercial course at Horizon Aviation and 
that he held a Class III Medical Certificate at that time.  

In December 2000, the Regional Processing Center returned 
the veteran's application for benefits, noting that it was 
incomplete and denied the veteran's claim on that basis.  
Certain other required information had not been completed by 
the veteran's flight school.  

In a letter dated March 16, 2001, the Regional Processing 
Center sent the veteran a letter informing him that the 
information required to process his flight award had been 
received and that it should be processed in 2 to 3 weeks.  

In a March 22, 2001 letter, the Regional Processing Center 
informed the veteran that he had been awarded flight 
benefits, effective in September 2000, based on his 
enrollment in a vocational flight training course.  The RO 
also informed the veteran of the rate of payment, the date 
his eligibility for education benefits ended, and the 
obligation the veteran had to submit VA Form 22-6553c each 
month.  It also was noted that the veteran had to hold a 
Class II Medical Certificate before entering training for 
courses other than Airline Transport Pilot course, which 
required a Class I Medical Certificate.  

In a letter dated on March 29, 2001, the Regional Processing 
Center notified the veteran that his claim for Chapter 30 
benefits had been denied because he was shown only to have a 
Class III Medical Certificate.  

A May 17, 2001 letter reveals that the RO received a copy of 
the veteran's Class I Medical Certificate.  The RO also 
informed the veteran that benefits were not payable prior to 
March 30, 2001.  

The record clearly shows that the veteran held a student 
pilot certificate, and a Class III medical certificate, from 
March 1, 2000.  On March 30, 2001, the veteran held a Class 
I Medical Certificate and a commercial pilot's license.  

The veteran does not dispute the fact that he had a second 
Class III Medical Certificate beginning in September 2000 
and prior to March 30, 2001, the period during which he was 
enrolled in the instrument phase of the Commercial Pilot 
course.  He asserts that he relied on school officials in 
order to comply with the requirement of the VA program.  In 
addition, the veteran contends that he was in compliance 
with FAA requirement during that period.  

The Board fully appreciates the veteran's contentions.  
However, the Board is not free to disregard applicable 
provisions of laws passed by Congress and included in 
implementing regulations.  38 U.S.C.A. § 7104.  

In this instance, the law and regulations are quite specific 
as to the criteria for the benefit sought on appeal.  In 
order to be eligible for Chapter 30 educational assistance 
benefits, the veteran must, among other things, have held at 
a valid Class II medical certificate during his period of 
enrollment in the flight training course in this case.  The 
Board is bound by these legal criteria.  

As the veteran is not shown to have held the requisite 
Medical Certificate prior to March 30, 2001, the Board must 
find that he is not eligible to receive Chapter 30 
educational benefits for the period prior to that time when 
he was enrolled in a flight training course.  

Where the law and not the evidence is dispositive, the 
appeal must be terminated or denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  



ORDER

The claim for an award of flight training benefits under 
Chapter 30 of the Montgomery GI Bill Active Duty Educational 
Assistance Program must be denied by operation of law.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

